PER CURIAM.
We reverse the order entering default and default judgment against the defendant-appellant as a sanction because counsel filed a motion to dismiss instead of an answer pursuant to an agreed order requiring the filing of a “responsive pleading.” See Fla. R. Civ. P. 1.100(a) (defining “pleadings”). “This was much too harsh a sanction for the minor dereliction involved and thus constituted a plain abuse of discretion.” Techno Indus. Corp. v. Cooper Indus., Inc., 410 So.2d 584, 584 (Fla. 3d DCA 1982) (citations omitted); see also Joseph v. Marese, 534 So.2d 920, 921 (Fla. 3d DCA 1988); Thaw, Gopman & Assocs., P.A v. Jack J. Greenberg, M.D. & Assocs., PA, 595 So.2d 305 (Fla. 3d DCA 1992). Accordingly the final judgment and default are reversed and the cause remanded for further proceedings.
Reversed and remanded.